Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-14, are rejected under 35 U.S.C. 103(a) as being unpatentable over Moon (Us 7,028,859) in view of Ciavarella (USPN 6,701,573).
	Moon discloses the invention substantially as claimed.   
However Moon does not disclose wherein one of the first or second hinge members includes a plurality of spaced-apart protrusions extending therefrom, each protrusion curved to define  a respective rounded receptacle, wherein the rounded receptacles are located along a common axis and the plurality of spaced-apart protrusions extend from various locations along the axis, and wherein the other one of the first or second hinge members includes a plurality of rod portions for snapingly engaging with the receptacles, claim 12, wherein each rod portion includes a flat region providing a region of reduced diameter, claim 13, the rounded receptacles each have an unbiased inner diameter that is less than an outer diameter of the rod portions, claim 14, wherein each protrusion is flexible relative to each rod portion.
 
	Ciavarella teaches wherein one of the first or second hinge members includes a plurality of spaced-apart protrusions extending therefrom, each protrusion curved to define a respective rounded receptacle (53), wherein the rounded receptacles are located along a common axis and the plurality of spaced-apart protrusions extend from various locations along the axis, and wherein the other one of the first or second hinge members includes a plurality of rod portions (62) for snapingly (snapping together disclosed multiple time in spec) engaging with the receptacles in the same field of endeavor, claim 12, wherein each rod portion includes a flat region (the flat end) providing a region of reduced diameter (62b), claim 13, the rounded receptacles (53) each have an unbiased inner diameter that is less than an outer diameter of the rod portions (62),claim 14, wherein each protrusion is flexible relative to each rod portion (the flexible plastic is what provides the snap) for the purpose of having a fast assembly hinge (title).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hinge of Ciavarella in place of the hinge of Moon in order to have a quicker easier to assemble.   


Allowable Subject Matter

Claims 1-10 are allowed.
Claims 15-20 remain withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-14, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736